IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 535 MAL 2015
                                              :
                      Respondent              :
                                              :   Petition for Allowance of Appeal from
                                              :   the Published Opinion and Order of
               v.                             :   the Superior Court at No. 1382 MDA
                                              :   2014, at 116 A.3d 670 (Pa. Super.
                                              :   2015) entered on May 4, 2015,
JOHN MICHAEL PERZEL,                          :   affirming the PCRA Order of the
                                              :   Dauphin County Court of Common
                      Petitioner              :   Pleas at No. CP-22-CR-0002589-2010
                                              :   entered on July 16, 2014


                                         ORDER



PER CURIAM                                               DECIDED: February 9, 2017

      AND NOW, this 9th day of February, 2017, the Petition for Allowance of Appeal

is GRANTED.         The Order of the Superior Court is VACATED and this matter is

REMANDED to the Superior Court to reconsider its decision in light of Commonwealth

v. Veon, 150    A.3d. 435   , (Pa. 2016) (69 and 70 MAP 2015).

      Justice Wecht did not participate in the consideration or decision of this matter.